         Case 2:18-cv-00807-RJS-PMW Document 30 Filed 01/10/19 Page 1 of 2



D. Matthew Moscon (6947)
matt.moscon@stoel.com
Lauren E.H. DiFrancesco (14205)
lauren.difrancesco@stoel.com
STOEL RIVES LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: 801–328–3131
Attorney for Defendants


                   IN THE UNITED STATES DISTRICT COURT IN AND FOR
                       THE DISTRICT OF UTAH, CENTRAL DIVISION


JANE DOE,                                           DEFENDANTS’ RULE 7.1 CORPORATE
                                                    DISCLOSURE STATEMENT
         Plaintiff,
                                                    Case No. 2:18-CV-00807-RJS–PMW
v.
                                                    Judge Robert J. Shelby
INTERMOUNTAIN HEALTHCARE, INC.                      Magistrate Judge Paul M. Warner
and SELECTHEALTH, INC.

         Defendants.



         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants Intermountain

Healthcare, Inc. and SelectHealth, Inc. hereby make the following disclosures:

         Intermountain Health Care, Inc. is the parent of SelectHealth, Inc.

         As not-for-profit organizations, Intermountain Health Care, Inc. and SelectHealth, Inc. do

not have stock, and thus no publicly held corporation owns 10% or more of either organization’s

stock.

         DATED: January 10, 2019                    STOEL RIVES LLP

                                                    /s/ Lauren E.H. DiFrancesco
                                                    D. Matthew Moscon
                                                    Lauren E.H. DiFrancesco
                                                    Attorneys for Defendants



99795034.1 0046414-00009
        Case 2:18-cv-00807-RJS-PMW Document 30 Filed 01/10/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 10th day of January, 2018, I caused copy of the foregoing

NOTICE OF APPEARANCE OF LAUREN E.H. DIFRANCESCO to be served via

ECF/CM filing on the following:

         Andrew W. Stavros
         Austin B. Egan
         STAVROS LAW P.C.
         8915 South 700 East, Suite 202
         Sandy, Utah 84070
         andy@stavroslaw.com
         austin@stavroslaw.com

         Meiram Bendat (pro hac vice)
         PSYCH-APPEAL, INC.
         8560 West Sunset Boulevard, Suite 500
         West Hollywood, CA 90069
         mbendat@phych-appeal.com



                                                      /s/ Lauren E.H. DiFrancesco




99795034.1 0046414-00009
